UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1982



HOMER BLACKBURN,

                                                        Petitioner,


          versus


SOW BRANCH COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR; OLD REPUBLIC INSURANCE
COMPANY,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(03-0674-BLA)


Submitted:   January 31, 2005              Decided:   March 1, 2005


Before LUTTIG, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Homer Blackburn, Petitioner Pro Se. Mark Elliott Solomons, Laura
Metcoff Klaus, GREENBERG TRAURIG, LLP, Washington, D.C.; Jeffrey
Steven Goldberg, Christian P. Barber, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Homer Blackburn seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-45

(2000).     Our review of the record discloses that the Board’s

decision    is   based    upon   substantial   evidence   and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board.    See Blackburn v. Sow Branch Coal Co., No. 03-0674-BLA (BRB

June 8, 2004).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -